                                          Case 1:21-cv-00658-SAB Document 10 Filed 04/19/21 Page 1 of 1



                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PERRY HARRINGTON,                              Case No. 21-cv-00678-JCS
                                                       Plaintiff,
                                   8
                                                                                        ORDER OF TRANSFER
                                                v.
                                   9

                                  10     A CIOLLI,
                                                       Defendant.
                                  11

                                  12          In this federal habeas action, petitioner challenges his federal detention in Merced
Northern District of California
 United States District Court




                                  13   County, which lies in the Eastern District of California. While petitioner challenges the
                                  14   validity of his sentence, he does so under the “savings clause” of 28 U.S.C. § 2241 rather
                                  15   than under 28 U.S.C. § 2255. See Stephens v. Herrera, 464 F.3d 895, 898 (9th Cir.
                                  16   2006) (federal prisoner may proceed under § 2241 if she “(1) makes a claim of
                                  17   actual innocence, and (2) has not had an unobstructed procedural shot at presenting
                                  18   that claim”). Accordingly, this action is TRANSFERRED to the Eastern District of
                                  19   California under 28 U.S.C. § 1406(a). See Hernandez v. Campbell, 204 F.3d 861, 864-
                                  20   65 n.6 (9th Cir. 2000). The Clerk shall transfer this action forthwith.
                                  21          IT IS SO ORDERED.

                                  22   Dated: April 19, 2021

                                  23
                                                                                               JOSEPH C. SPERO
                                  24                                                           United States Chief Magistrate Judge
                                  25

                                  26

                                  27

                                  28
